Citation Nr: 1540431	
Decision Date: 09/21/15    Archive Date: 10/02/15

DOCKET NO.  13-22 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to nonservice-connected pension.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Rideout, Associate Counsel



INTRODUCTION

The Veteran had active duty service from September 1971 to September 1975.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in November 2011.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in August 2015.  A transcript of that hearing has been associated with the claims file.
 
This appeal was processed using Virtual VA and the Veterans Benefits Management System.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  
  
The Board notes that the Veteran has requested that his case be expedited, as he is homeless.  Such a request was also included in his substantive appeal.  Appeals must be considered in docket order, but may be advanced if sufficient cause is shown.  38 C.F.R. §§ 7107(a), 20.900(c).  Sufficient cause includes advanced age (defined as 75 years or more), serious illness, severe financial hardship, or administrative error resulting in a significant delay.  An appeal may also be advanced if the case involves interpretation of a question of law of widespread application affecting other claims.  The Board finds that there is sufficient cause in this cause, due to the Veteran's homeless status, and the motion to advance the case on the docket is granted.  This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

The Board finds that a remand is required for an additional VA examination to ascertain the current severity and manifestations of the Veteran's claimed disabilities for pension purposes.  In addition, any outstanding VA treatment records should be obtained and the September 2011 VA examination for the Veteran's left leg disability should be associated with the claims file.

38 U.S.C.A. § 1521(a)  (West 2014) provides for improved (nonservice-connected) pension benefits to certain veterans who are permanently and totally disabled from nonservice-connected disability not the result of willful misconduct.  The implementing regulation, 38 C.F.R. § 4.17, provides that all veterans basically eligible (i.e., those who meet the service and income requirements) who are unable to secure and follow a substantially gainful occupation by reason of disabilities, likely to be permanent, are to be rated as permanently and totally disabled. 

For purposes of pension, the percentage requirements of 38 C.F.R. § 4.16(a) must be met.  Those requirements are that, if there is only one disability, this disability must be rated 60 percent or more, and if there are two or more disabilities, there must be at least one rated 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  Moreover, 38 C.F.R. § 4.17(b) provides that claims of all veterans who fail to meet the percentage standards, but who meet the basic entitlement criteria and are unemployable, will be referred by the rating board to the Veterans Service Center Manager or the Pension Management Center Manager, pursuant to 38 C.F.R. 
§ 3.321(b)(2). 

That regulation similarly provides that, where the evidence establishes that an applicant for pension who is basically eligible fails to meet the disability requirements based on the percentage standards of the rating schedule, but is found to be unemployable by reason of his or her disabilities, age, occupational background and other related factors, the Veterans Service Center Manager or the Pension Management Center Manager are authorized to approve on an extra-schedular basis a permanent and total disability rating for pension purposes. 
38 C.F.R. § 3.321(b)(2).

In this case, the Veteran has asserted that he is unemployable due to a left hand disorder and a left leg disorder.  First, review of the claims file shows that the RO has cited to a September 2011 VA examination completed in connection with the Veteran's left leg disorder in its November 2011 rating decision.  However, the Board finds that this examination does not appear to be associated with the claims file.  Thus, while it appears that the Veteran does not meet the percentage requirements for consideration of a total disability rating for pension based on unemployability, the September 2011 VA examination could not be reviewed in connection with the Veteran's claim.  Further, the Veteran was not afforded a VA examination in connection with his left hand disorder claim.  As such, the degree to which the Veteran's claimed conditions affect his employability has not been directly addressed by the VA examiners and/or cannot be reviewed by the Board. 

This raises the issue of whether, under 38 C.F.R. § 4.17(b), the Veteran, while failing to meet the percentage standards, meets the basic entitlement criteria and is unemployable, therefore warranting referral of the case to the Veterans Service Center Manager or the Pension Management Center Manager under 38 C.F.R. § 3.321(b)(2).  The Board cannot make this determination in the first instance. Barringer v. Peake, 22 Vet. App. 242 (2008) (although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record); Bowling v. Principi, 15 Vet. App. 1, 10 (2001) (the Board cannot consider entitlement to TDIU under 38 C.F.R. § 4.16(b) in the first instance, but must first remand the claim for referral to VA's Director of Compensation and Pension if such consideration is warranted).  Therefore, on remand, the AOJ should make a determination as to whether referral is warranted.

Additionally, as the Veteran has not been afforded an examination for his left hand disorder claim and the last examination for his left leg disorder claim was performed in 2011, and is not associated with the claims file, the Board finds that additional VA examinations are needed to ascertain the current severity and manifestation of the Veteran's claimed disabilities for pension purposes.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

2.  Associate the September 2011 VA examination for the Veteran's left leg disorder with the claims file.

3.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file, to include all updated VA medical records.  All information obtained must be made part of the paper or electronic file.  All attempts to secure this evidence must be documented in the claims file.  If, after making reasonable efforts, the records cannot be obtained, notify the Veteran and his representative and (a) identify the specific records that cannot be obtained; (b) briefly explain the efforts made to obtain those records; and (c) describe any further action to be taken with respect to the claim.  The Veteran must then be given an opportunity to respond.

4.  After the above development has been completed and all records associated with the claims file, the Veteran must be afforded VA examinations to determine the severity and manifestation of his claimed disabilities, to include his left hand and left leg disorders.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.  An explanation for all opinions expressed must be provided.  

The Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptoms.  If there is a clinical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner must utilize the appropriate Disability Benefits Questionnaires, reporting all signs and symptoms necessary for rating the Veteran's claimed disabilities, to include a left hand disorder and a left leg disorder.  The examiner is also asked to comment on the impact of the Veteran's left hand disorder and left leg disorder, on his employment and activities of daily life.

5.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

6.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case, and an appropriate period of time should be allowed for response.
 
The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




